Case 1:19-cr-10046-IT Document 2-1 Filed 02/06/19 Page 1 of 2

®JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. lil Investigating Agency FBI
City _Bedford Related Case Information:
County _Middlesex Superseding Ind./ Inf. _ Case No.
Same Defendant ‘New Defendant X

Magistrate Judge Case Number
Search Warrant Case Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

R 20/R 40 from District of
Defendant Information:
Defendant Name Richard Targett-Adams Juvenile: [| Yes No
Is this person an attorney and/or a member of any state/federal bar: [| Yes No
Alias Name
Address (City & State) Sallanches, France
Birth date (Yr only): 1980 SSN (last4#); N/A Sex M | Race: White Nationality: British
Defense Counsel if known: Ira Sorkin, Esq. Address Mintz and Gold
Bar Number a 600 Third Avenue, 25th Floor
New York, NY 10016
U.S. Attorney Information:
AUSA __Eric S. Rosen Bar Number if applicable _NY4412326
Interpreter: [ ] Yes No List language and/or dialect:
Victims: [les [V]No If yes, are there multiple crime victims under 18 USC§3771(d)(2) [ | Yes No
Matter to be SEALED: Yes (| No
[ |Warrant Requested [| Regular Process [| In Custody
Location Status:
Arrest Date
[Already in Federal Custody as of in
[Already in State Custody at [ Serving Sentence [Awaiting Trial
[| On Pretrial Release: | Ordered by: on
Charging Document: [| Complaint Information [| Indictment
Total # of Counts: | |Petty ——_—— L_]misdemeanor ——_—— Felony

Continue on Page 2 for Entry of U.S.C. Citations

Thereby certify that the case numbers of any prior pre eedings before a Magistrate Judge are
accurately set forth above. /

Date: February 7, 2019 Signature of AUSA: Wo

 

 
Case 1:19-cr-10046-IT Document 2-1 Filed 02/06/19 Page 2 of 2

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant Richard Targett-Adams

U.S.C, Citations

Index Key/Code ' Description of Offense Charged Count Numbers

. Securities Fraud
Set 1 15 USC 78j(b), 78ff , 1

 

 

Conspiracy to commit securities fraud
Set2 18 USC 371 2

 

 

Set 3

 

 

Set 4

 

 

Set 5

 

 

Set 6

 

 

Set 7

 

 

Set 8

 

 

Set 9

 

 

Set 10

 

 

Set 11

 

 

Set 12

 

Set 13

 

 

Set 14

 

 

Set 15

 

 

ADDITIONAL INFORMATION: 17-6344-MPK, 17-6345-MPK, 18-6009-MPK, 18-7228-JCB, 18-7229-JCB

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
